Citation Nr: 1629373	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss and assigned a noncompensable rating.

At his request, the Veteran was scheduled for a Board videoconference hearing in June 2014.  On his behalf, in May 2014, his representative withdrew the hearing request.

In September 2014, the Board remanded the matter for additional development.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's remand, an attempt was made to schedule the Veteran for a VA examination in connection with the claim.  He failed to report for a scheduled VA examination in March 2015.  However, it is not clear that the Veteran received notification of the scheduled examination.  

The Board notes that the January 2015 examination request reflects the Veteran's address of record, and although the notice of the scheduled examination is not associated with the claims file, there is a presumption of regularity that attends administrative functions of the government.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  However, in view of the June 2016 submission from the Veteran's representative, which suggests that neither the Veteran nor the Veteran's representative received notice of the scheduled examination, the Veteran may not have been adequately notified of the upcoming VA examination.  Additionally, the representative requests a remand be afforded the Veteran as instructed in the Board's remand and implies that the Veteran would attend if properly notified.  Moreover, the Veteran did attend the last VA examination in June 2011

In view of these circumstances, the Veteran should be afforded another opportunity for a VA examination as he may not have received sufficient notification for attending the previously scheduled examination.  The Board notes that failure to report for a scheduled VA examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2015).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since April 2015.  

2.  After completion of the above, schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.

The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should report the current severity of the Veteran's bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss shown). 

A rationale for all opinions expressed should be provided.  

3.  If the Veteran does not attend the VA examination, associate the notice to the Veteran of the scheduled examination with the claims file.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

